Exhibit 10.2

[Letter to All Participants Under the

Sysco Corporation 2008 Cash Performance Unit Plan]

November 15, 2011

PERSONAL AND CONFIDENTIAL

[Name]

[Street Address]

[City, State, Zip]

Dear [Grantee]:

In recognition of your long-term commitment to Sysco and its customers and of
your expected future contributions to our corporate financial objectives, you
have been granted [                ] “performance units” under the Sysco
Corporation 2008 Cash Performance Unit Plan, as amended and restated (the
“Plan”). The value assigned to each of your performance units is $1.00.

Subject to the terms and conditions of the Plan, these performance units
represent your right to receive a cash bonus of up to 150% of the total value of
your units. Unlike previous grants under the Plan, the amount of your cash bonus
will depend on whether Sysco meets certain performance metrics relative to other
S&P 500 companies. Performance will now be measured by Sysco’s relative Total
Shareholder Return (“TSR”)1 over the three year period beginning July 3, 2011
and ending June 28, 2014 (the “Performance Period”). The amount of your cash
bonus will be determined by comparing Sysco’s TSR to the TSR for other S&P 500
companies over the Performance Period. Bonuses will be based on Sysco’s TSR
percentile rank in the S&P 500 as follows:

 

TSR Percentile Rank

in S&P 500

  

Payout

(% of Value of Units)

 

   150%

 

   140%

 

   125%

 

   100%

 

   75%

 

   50%

 

   No Payout

Prior grants under the Plan will continue to use the performance measures
outlined in the grant letters you received in connection with those grants.

Certain changes previously made to the cash bonus under the Plan will continue
to apply to the performance units discussed above:

 

1 

Total Shareholder Return is calculated as follows: [Ending Stock Price –
Beginning Stock Price + Dividends Declared] / Beginning Stock Price.



--------------------------------------------------------------------------------

  1. If you retire in good standing from Sysco during the performance period,
the units awarded to you for the performance period will be reduced on a
pro-rata basis based on the number of years during which you were actively
employed during the performance period prior to your retirement. You will get
credit for a year if you were actively employed by Sysco at any time during the
year.

 

  2. Your payment amount for your units following a change of control of Sysco
will be determined assuming that Sysco achieved the target level of performance
(100% of the total value of your units) with respect to each performance goal
for the performance period.

 

  3. On May 15, 2009, the Board of Directors of Sysco adopted an incentive
payment clawback policy which gives the Compensation Committee the right to
recoup all or a portion of your payment amount with respect to the units awarded
for the performance period if there is a restatement of the financial results
(other than a restatement resulting from a change in accounting policy) used to
determine your payment amount within thirty-six (36) months of a payment and
such restatement would have resulted in a lower payment amount had it been
determined based on such rested financials.

Enclosed for your review are copies of the Plan document, the Program document,
a beneficiary designation form, instructions for completing the beneficiary
designation form and other explanatory materials. All of the enclosed documents
are important legal documents that should be reviewed carefully and kept in a
safe place. If you are a new participant or would like to change your designated
beneficiary under the Plan, please complete the enclosed beneficiary designation
form as soon as possible, and return it to Connie Brooks. If you completed the
beneficiary designation form last year, you do not have to complete it again
this year unless you want to change your designated beneficiary.

Thank you for your hard work and service. Your efforts, which are an integral
part of Sysco’s growth and progress, are deeply appreciated. If you should have
any questions about your performance unit grant or the Plan, please contact Mark
Wisnoski or Russell Libby

 

Sincerely, William J. DeLaney Chief Executive Officer

 

2



--------------------------------------------------------------------------------

FISCAL YEAR 2012

CASH PERFORMANCE UNIT PROGRAM

[Performance Period Fiscal 2012-2014]

Adopted Effective August 25, 2011

This Fiscal Year 2012 Cash Performance Unit Program (the “Program”) was adopted
pursuant to the First Amended and Restated Sysco Corporation 2008 Cash
Performance Unit Plan (the “Plan”) by the Committee (as defined in the Plan) of
Sysco Corporation (the “Company”) effective August 25, 2011. This Program is for
the Performance Period commencing July 3, 2011, and ending June 28, 2014 (the
“Performance Period”). Capitalized terms used but not otherwise defined herein
shall have the meanings given them in the Plan.

1. Participants. The participants (“Participants”) in the Program are those
Persons designated by the Committee or by the Chairman or the Chief Executive
Officer (individually, a “Senior Officer”) who are employed by the Company or an
operating division or subsidiary of the Company and who either (i) serve as an
officer of the Company; or (ii) serve as an officer of one or more operating
divisions or subsidiaries of the Company.

2. Definitions.

(a) Total Shareholder Return. The Total Shareholder Return (“TSR”) for the
Performance Period is equal to the following:

Ending Stock Price – Beginning Stock Price + Dividends

                Beginning Stock Price

Where:

“Beginning Stock Price”: is the closing price of a share of the Company’s common
stock, as listed on the New York Stock Exchange, on the day immediately
preceding the first day of the Performance Period;

  “Dividends”: is the per share dividends paid on Company common stock during
the Performance Period; and

“Ending Stock Price”: is the closing price of a share of the Company’s common
stock, as listed on the New York Stock Exchange, on the day immediately
preceding the last day of the Performance Period.

(b) Peer Group TSR. The index, published on the last day of the Performance
Period, which sets forth the three year total shareholder return of each of the
companies listed in the S&P 500 as of such date.

(c) TSR Percentile Rank. The percentile rank of the Company within the Peer
Group TSR.

3. Method of Operation.

(a) In General. Subject to the discretion of the Committee to formulate
different Performance Goals as to any Participant other than Covered Employees,
the Payment Amount which a Participant can earn with respect to Performance
Units under the Plan is based on the performance of the Company as a whole.
Except as otherwise provided in the Plan, the Payment Amount is calculated with
respect to the entire Performance Period. If earned, the Payment Amount shall be
paid in accordance with the Plan.

 

3



--------------------------------------------------------------------------------

(b) Payment Amount. The Payment Amount for a Participant shall be determined as
follows:

 

Number of

Performance

Units

Granted to

Participant

   X    Unit


Value

   X    Applicable
Percentage    =    Payment
Amount

Where:

  “Unit Value”: is $1.00 per unit; and

“Applicable Percentage”: is the percentage corresponding to the Company’s TSR
Percentile Rank for the Performance Period as set forth on the following Table:

 

TSR Percentile Rank

   Applicable Percentage

                 Percentile Rank

   50%

                 Percentile Rank

   75%

                 Percentile Rank

   100%

                 Percentile Rank

   125%

                 Percentile Rank

   140%

                 Percentile Rank

   150%

Participants will not be eligible for a payment under this Program unless the
Company’s TSR Percentile Rank within the Peer Group TSR for the Performance
Period is at least the             percentile.

(c) General Rules Regarding Bonus Calculation. In determining whether or not the
results of the Company for the Performance Period satisfy the Performance Goals,
except as otherwise provided herein Company accounting practices and generally
accepted accounting principles shall be applied on a basis consistent with prior
periods, and such determination shall be based on the calculations made by the
Company, approved (in the case of Covered Employees) by the Committee and
binding on each Participant.

4. Payment. Within 90 days after the end of the Performance Period, the Company
shall determine, and, in the case of Covered Employees, the Committee shall
approve, the Payment Amount to be made for Performance Units awarded under the
Plan and earned by each Participant that is a Covered Participant pursuant to
the provisions of Section 3 above. Such bonus shall be payable in cash as
provided in the Plan, and shall be paid no later than the last day of the fourth
month following the end of the Performance Period (the “Payment Date”), except
in the case of the Retirement of a Specified Employee during the Performance
Period, in which case the Payment Amount shall not be paid to the Participant
until the later of six months following the date of Retirement or the Payment
Date, but only to the extent that making such payment on the Payment Date would
result in a violation of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

5. Maximum Units Granted to Participants under this Program. The Committee has
established the maximum number of Units that may be granted to a Participant
under this Program. Nothing in this Program shall be construed to give any
Participant the right to receive a number of Units for the Performance Period
equal to the maximum number of Units established by the Committee, and the
Committee shall have the right to grant a Participant a number of Units less
than the maximum established by the Committee.

6. Overall Limitation Applicable to Covered Employees. Notwithstanding any other
provision in this Program to the contrary, in no event shall any Covered
Employee be entitled to a Payment Amount for any Performance Period in excess of
one percent (1%) of the Company’s earnings before income taxes as publicly
disclosed in the “Consolidated Results of Operations” section of the Company’s
annual report to the Securities and Exchange Commission on Form 10-K for the
Fiscal Year ending in 2014.

7. Clawback of Payment Amount. The amounts payable, if any, pursuant to this
Program are subject to the Company’s Clawback Policy, as set forth more fully in
the Plan.

8. Delegation of Authority. Pursuant to Section 8.1 of the Plan, the Committee
hereby delegates discretionary authority granted to the Committee under this
Program as well as under the Plan to the Senior Officers and each of them
individually, except as to Covered Employees.

 

5